Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE filed 04/13/2022. Claims 1-2, 4-5, 11-14, and 20-32 were previously pending. Claims 1-2, 4-5, 11-14, and 20-32 are rejected. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Response to Arguments
4. 	Applicant’s arguments with respect to claim (s) under 35 USC § 102 & 103 have been considered but are moot in view of the new ground(s) of rejection Ianev et al. US 2022/0039046 A1 and Talebi Fard et al. US 2021/0274575 A1.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-2, 11-12 and 20-25, 27-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ianev  et al. (“Ianev  “, US 2022/0039046 A1) in view of Talebi Fard et al.  (“Talebi”, US 2021/0274575 A1).

Regarding Claim 1, Ianev  discloses a method for collecting network data from a network function (NF) in a mobile communication system, the method comprising (Ianev, FIG.2, [0094]: allows for analytics information collection from mobile terminals that is later used for network automation and optimisation and UE performance improvements): 
transmitting, to the NF, a network exposure subscription request message including a reporting type parameter that instructs the NF to report a data set representing differences from a previous notification (Ianev, FIG.1, application function (AF) 12, UE 30, network data analytics function (NWDAF) 72, network exposure function (NEF) 76, [0097-101]: ); 
receiving the data set determined by the NF based on the reporting type parameter from the NF through an event exposure notification message (Ianev, [0119-120]: The NEF 76 sends the Nnef_EventExposure_Notify message to the NWDAF 72. The Nnef_EventExposure_Notify message includes UE analytics report); and 
performing network data analysis using the data set , wherein the event exposure notification message is transmitted by the NF according to an event exposure service in the mobile communication system and the data set determined by a comparison with data in the (Ianev, [0120]: The NWDAF 72 collects the analytics information from the UE 30 and uses it for network automation and optimization. [0111]: the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds certain/defined number” or “when the events of entering and/or leaving the designated area occur”).
However, Ianev does not disclose

Talebi discloses
(Talebi, FIG.11, UE 100, access and mobility management function (AMF) 155, [0165]: If the UE 100 time zone may change compared to the last reported UE 100 Time Zone then the AMF 155 may include the UE 100 time zone IE in the Nsmf_PDUSession_UpdateSMContext request message).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “differences from a previous notification” of Talebi into the invention of Ianev. The suggestion/motivation would have been to improve data reporting efficiency by reporting the data representing differences from a previous notification (Talebi, [0164-166]).

Regarding Claim 2, Ianev-Talebi discloses the method of claim 1, wherein: 
the network exposure request message further includes an event reporting granularity parameter (Ianev, [0043, 101]: The reporting method information element indicates to the UE 30 when the collected data is to be reported to the NWDAF 72. It can be indicated by time period or certain condition to be met), and 
the data set is determined by the NF based on the event reporting granularity parameter and the reporting type parameter (Ianev, [0116-118]: UE measures statistics based on the UE analytics parameter status, analytics information to be collected and reporting method. If a condition for the reporting method is met, then the UE 30 sends the UE Analytics information message to the ).  

Regarding Claim 11, Ianev discloses a device for collecting network data from a network function (NF) in a mobile communication system, the device comprising: (Ianev, FIG.2, [0094]: allows for analytics information collection from mobile terminals that is later used for network automation and optimisation (e.g. optimisation and improvement of the functionality of the Network Functions (NFs) and UE performance improvements): 
a processor, a memory, and a communication unit (Ianev, FIG.8, core network node 720, memory 730, [0183]: A controller 720 controls the operation of the core network node 70 in accordance with software stored in a memory 730. The software may be pre-installed in the memory 730), wherein the processor coupled to the communication unit executes a program stored in the memory to perform : 
transmitting a network exposure subscription request message including an event reporting granularity parameter to the network function (NF)  (Ianev, FIG.1, application function (AF) 12, UE 30, network data analytics function (NWDAF) 72, network exposure function (NEF) 76, [0097-101]: data to be reported to the NWDAF 72. It can be indicated by time period, certain condition to be met. For example, if the analytics information is “UE in/out of a designated area”, this parameter may be set as when UE in/out counter exceeds a certain defined number/value (e.g. a threshold value) or when the events of entering and/or leaving the designated area occur); 
receiving the data set determined by the NF based on the reporting type parameter from the NF through an event exposure notification message (Ianev, [0119-120]: The NEF 76 sends the Nnef_EventExposure_Notify message to the NWDAF 72. The Nnef_EventExposure_Notify message includes UE analytics report); 
receiving a data set determined by the NF based on the event reporting granularity parameter from the NF through an event exposure notification message (Ianev, [0116-118]: UE measures statistics based on the UE analytics parameter status, analytics information to be collected and reporting method. If a condition for the reporting method is met, then the UE 30 sends the UE Analytics information message to the ); and 
analyzing network data by using the data set, wherein the event exposure notification message is transmitted by the NF according to an event exposure service in the mobile communication system and the event reporting granularity parameter (Ianev, [0120]: The NWDAF 72 collects the analytics information from the UE 30 and uses it for network automation and optimization. [0111]: the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds certain/defined number” or “when the events of entering and/or leaving the designated area occur”).  
However, Ianev does not disclose

Talebi discloses
(Talebi, FIG.11, UE 100, access and mobility management function (AMF) 155, [0165]: If the UE 100 time zone may change compared to the last reported UE 100 Time Zone then the AMF 155 may include the UE 100 time zone IE in the Nsmf_PDUSession_UpdateSMContext request message).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “differences from a previous notification” of Talebi into the invention of Ianev. The suggestion/motivation would have been to improve data reporting efficiency by reporting the data representing differences from a previous notification (Talebi, [0164-166]).

Regarding Claim 12, Ianev-Talebi discloses the device of claim 11, wherein: 
 the network exposure request message further includes a reporting type parameter that instructs the NF to report the data set representing differences from a previous notification (Ianev, [0043, 101]: The reporting method information element indicates to the UE 30 when the collected data is to be reported to the NWDAF 72. It can be indicated by time period or certain condition to be met), and  
when receiving a data set determined by the NF based on the event reporting granularity parameter from the NF through an event exposure notification message, the processor performs: 
receiving, from the NF, the data set including at least one of (Ianev, [0120]: The NWDAF 72 collects the analytics information from the UE 30 and uses it for network automation and optimization. [0111]: the analytics information is “UE in/out of a designated area”, this parameter may be set as “when the events of entering and/or leaving the designated area occur”. Talebi, FIG.11, UE 100, access and mobility management function (AMF) 155, [0165]: If the UE 100 time zone may change compared to the last reported UE 100 Time Zone then the AMF 155 may include the UE 100 time zone IE in the Nsmf_PDUSession_UpdateSMContext request message).  

Regarding Claim 20, Ianev discloses a network function (network function, NF) in a mobile communication system (Ianev, FIG.1, UE 30, access and mobility management function (AMF) 71, [0094]: analytics information collection from mobile terminals (e.g. UEs 30, CIoT, mIoT, MTC devices) that is later used for network automation and optimisation (e.g. optimisation and improvement of the functionality of the Network Functions (NFs) like AMF 71, NSSF, PCRF, SMF, UPF and more), comprising: 
a processor, a memory, and a communication unit, wherein the processor coupled to the communication unit executes a program stored in the memory to perform (Ianev, FIG.8, core network node 720, memory 730, [0183]: A controller 720 controls the operation of the core network node 70 in accordance with software stored in a memory 730. The software may be pre-installed in the memory 730): 
receiving, from a collecting device, a network exposure subscription request message including a reporting type parameter that instructs the NF to report a data set (Ianev, FIG.1, application function (AF) 12, UE 30, network data analytics function (NWDAF) 72, network exposure function (NEF) 76, [0097-101]: ); 
determining the data set based on the reporting types parameter by a comparison with data in the previous notification, wherein the data set includes at least one of (Ianev, [0120]: The NWDAF 72 collects the analytics information from the UE 30 and uses it for network automation and optimization. [0111]: the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds certain/defined number” or “when the events of entering and/or leaving the designated area occur”); and 
transmitting the data set to the collecting device through an event exposure notification message, wherein the event exposure notification message is transmitted by the NF according to an event exposure service in the mobile communication system (Ianev, [0116-118]: UE measures statistics based on the UE analytics parameter status, analytics information to be collected and reporting method. If a condition for the reporting method is met, then the UE 30 sends the UE Analytics information message to the NEF 76. UE analytics report information is a data structure with designated fields for each type of analytics information).  
However, Ianev does not disclose

Talebi discloses
(Talebi, FIG.11, UE 100, access and mobility management function (AMF) 155, [0165]: If the UE 100 time zone may change compared to the last reported UE 100 Time Zone then the AMF 155 may include the UE 100 time zone IE in the Nsmf_PDUSession_UpdateSMContext request message).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “differences from a previous notification” of Talebi into the invention of Ianev. The suggestion/motivation would have been to improve data reporting efficiency by reporting the data representing differences from a previous notification (Talebi, [0164-166]).

Regarding Claim 21, Ianev-Talebi discloses the method of claim 20, wherein 
the network exposure request message further includes an event reporting granularity parameter (Ianev, [0043, 101]: The reporting method information element indicates to the UE 30 when the collected data is to be reported to the NWDAF 72. It can be indicated by time period or certain condition to be met), and the data set is determined by the NF based on the event reporting granularity parameter and the reporting type parameter (Ianev, [0116-118]: UE measures statistics based on the UE analytics parameter status, analytics information to be collected and reporting method. If a condition for the reporting method is met, then the UE 30 sends the UE Analytics information message to the NEF 76. UE analytics report information is a data structure with designated fields for each type of analytics information).  

Regarding Claim 22, Ianev-Talebi discloses the method of claim 21, wherein the event reporting granularity parameter is applied to one event specific parameter, and the data set includes a plurality of event specific parameters (Ianev, [0048-49]; The reporting method information element indicates to the UE 30 when the collected data is to be reported to the NEF 76. It can be indicated by time period and/or certain condition to be met).  

Regarding Claim 23, Ianev-Talebi discloses the method of claim 21, wherein the event reporting granularity parameter is a parameter representing a maximum allowable error for the network data (Ianev, [0049]: if the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds a certain/defined number (e.g. a threshold value)” or when the events of entering and/or leaving the designated area occur).  

Regarding Claim 24, Ianev-Talebi discloses the method of claim 21, wherein the event reporting granularity parameter indicates a change of data that the NF neglects when collecting the network data (Ianev, [0049]: if the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds a certain/defined number (e.g. a threshold value)” or when the events of entering and/or leaving the designated area occur).  

Regarding Claim 25, Ianev-Talebi discloses the method of claim 21, wherein the event reporting granularity parameter indicates a previous notification or an identifier list when the network data to be collected by the NF is represented by an identifier (Talebi, [0050]: The notification indicates the UE 100 time zone may change compared to the last reported UE 100 Time Zone).  

Regarding Claim 27, Ianev discloses a network function (network function. NF) in a mobile communication system comprising (Ianev, [0094]: analytics information collection from mobile terminals (e.g. UEs 30, CIoT, mIoT, MTC devices) that is later used for network automation and optimisation (e.g. optimisation and improvement of the functionality of the Network Functions (NFs) like AMF 71, NSSF, PCRF, SMF, UPF and more): 
a processor, a memory, and a communication unit, wherein the processor coupled to the communication unit executes a. program stored in the memory to perform (Ianev, FIG.8, core network node 720, memory 730, [0183]: A controller 720 controls the operation of the core network node 70 in accordance with software stored in a memory 730. The software may be pre-installed in the memory 730): 
receiving a network exposure subscription request message including an event reporting granularity parameter from a collecting device (Ianev, FIG.1, application function (AF) 12, UE 30, network data analytics function (NWDAF) 72, network exposure function (NEF) 76, [0097-101]: ); 
determining a data set based on the event reporting granularity parameter (Ianev, [0119-120]: The NEF 76 sends the Nnef_EventExposure_Notify message to the NWDAF 72. The Nnef_EventExposure_Notify message includes UE analytics report); and 
transmitting the data set to the collecting device through an event exposure notification message (Ianev, [0116-118]: UE measures statistics based on the UE analytics parameter status, analytics information to be collected and reporting method. If a condition for the reporting method is met, then the UE 30 sends the UE Analytics information message to the ), wherein the event exposure notification message is transmitted by the NF according to an event exposure service in the mobile communication system and the event reporting granularity parameter (Ianev, [0120]: The NWDAF 72 collects the analytics information from the UE 30 and uses it for network automation and optimization. [0111]: the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds certain/defined number” or “when the events of entering and/or leaving the designated area occur).  
However, Ianev does not disclose 

Talebi discloses
(Talebi, FIG.11, UE 100, access and mobility management function (AMF) 155, [0165]: If the UE 100 time zone may change compared to the last reported UE 100 Time Zone then the AMF 155 may include the UE 100 time zone IE in the Nsmf_PDUSession_UpdateSMContext request message).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “differences from a previous notification” of Talebi into the invention of Ianev. The suggestion/motivation would have been to improve data reporting efficiency by reporting the data representing differences from a previous notification (Talebi, [0164-166]).

Regarding Claim 28, Ianev-Talebi discloses the device of claim 27, wherein the event reporting granularity parameter is applied to one event specific parameter and the data set includes a plurality of event specific parameters (Ianev, [0048-49]; The reporting method information element indicates to the UE 30 when the collected data is to be reported to the NEF 76. It can be indicated by time period and/or certain condition to be met).  

Regarding Claim 29, Ianev-Talebi discloses the device of claim 27, wherein the event reporting granularity parameter is a parameter indicating a maximum allowable changing for the network data (Ianev, [0049]: if the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds a certain/defined number (e.g. a threshold value)” or when the events of entering and/or leaving the designated area occur).  

Regarding Claim 30, Ianev-Talebi discloses the device of claim 27, wherein the event reporting granularity parameter includes a previous notification or an identifier list (Talebi, [0050]: The notification indicates the UE 100 time zone may change compared to the last reported UE 100 Time Zone). 

Regarding Claim 32, Ianev-Talebi discloses the device of claim 27, wherein: 
the network exposure request message further includes a reporting type parameter that instructs the NF to report the data set representing differences from a previous notification, and 
when determining a data set based on the event reporting granularity parameter, the processor performs determining the data set including at least one of (Ianev, [0120]: The NWDAF 72 collects the analytics information from the UE 30 and uses it for network automation and optimization. [0111]: the analytics information is “UE in/out of a designated area”, this parameter may be set as “when UE in/out counter exceeds certain/defined number” or “when the events of entering and/or leaving the designated area occur. Talebi, FIG.11, UE 100, access and mobility management function (AMF) 155, [0165]: If the UE 100 time zone may change compared to the last reported UE 100 Time Zone then the AMF 155 may include the UE 100 time zone IE in the Nsmf_PDUSession_UpdateSMContext request message).  

5.3.	Claims are rejected under 35 U.S.C. 103 as being unpatentable over Ianev et al. (“Ianev“, US 2022/0039046 A1) in view of Talebi Fard et al.  (“Talebi”, US 2021/0274575 A1) as applied to claim 1, and further in view of Oliner et al (“Oliner”, US 2018/0218269 A1).

Regarding Claim 4, Ianev-Talebi discloses the method of claim 1 as set forth above. 
However, Ianev-Talebi does not disclose
the performing network data analysis using the data set includes reassembling the data in the previous notification with the data set.  
Oliner discloses
the performing network data analysis using the data set includes reassembling the data in the previous notification with the data set (Oliner, [0169]: if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. This process is repeated each time the report is updated).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Ianev-Talebi. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 5, Ianev-Talebi discloses the method of claim 2 as set forth above.  
However, Ianev-Talebi does not disclose
inferring data corresponding to a next reporting cycle from the data set received in at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle.  
Oliner discloses
inferring data corresponding to a next reporting cycle from the data set received in at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle (Oliner, [0168-169]: During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Therefore, if additional event data has not been received, and is not required to generate the complete report, the query can be inferred on this additional event data).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Ianev-Talebi. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 13, Ianev-Talebi discloses the device of claim 11 as set forth above.
However, Ianev-Talebi does not disclose
when performing network data analysis by using the data set, the processor performs reassembling a data in the previous notification with the data set.  
Oliner discloses
when performing network data analysis by using the data set, the processor performs reassembling a data in the previous notification with the data set (Oliner, [0169]: if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. This process is repeated each time the report is updated).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Ianev-Talebi. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 14, Ianev-Talebi discloses the device of claim 11 as set forth above. 
However, Ianev-Talebi does not disclose
inferring data corresponding to a next reporting cycle from the data set received in at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle.  
Oliner discloses
inferring data corresponding to a next reporting cycle from the data set received in at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle after the data set is received from the NF at the at least one reporting cycle (Oliner, [0168-169]: During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Therefore, if additional event data has not been received, and is not required to generate the complete report, the query can be inferred on this additional event data).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Ianev-Talebi. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

5.4.	Claims 26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ianev  et al. (“Ianev“, US 2022/0039046 A1) in view of Talebi Fard et al.  (“Talebi”, US 2021/0274575 A1) as applied to claim 20, and further in view of Dao et al. (“Dao“, US 2020/0112907 A1) .

Regarding Claim 26, Ianev-Talebi discloses the method of claim 24 as set forth above.
However, Ianev-Talebi does not disclose
the event reporting granularity parameter indicates a range of changes in the network data when the network data to be collected by the NF is represented by numbers.
Dao discloses
the event reporting granularity parameter indicates a range of changes in the network data when the network data to be collected by the NF is represented by numbers (Dao, [0024]: the QoS requirements comprise one or more QoS levels (“number”)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “QoS level” of Ianev-Talebi into the invention of Dao. The suggestion/motivation would have been to improve report generation by indicating the QoS requirements comprise one or more QoS levels, and each QoS level specifies minimum requirements for a respective operating mode for assisting driving of the vehicle in a different manner (Dao, Abstract, [0024]).

Regarding Claim 31, Ianev-Talebi discloses the device of claim 27 as set forth above.
However, Ianev-Talebi does not disclose
the event reporting granularity parameter includes a range of changes of the network data when the network data to be collected by the NF is represented by numbers.  
Dao discloses
the event reporting granularity parameter includes a range of changes of the network data when the network data to be collected by the NF is represented by numbers (Dao, [0024]: the QoS requirements comprise one or more QoS levels (“number”)).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “QoS level” of Ianev-Talebi into the invention of Dao. The suggestion/motivation would have been to improve report generation by indicating the QoS requirements comprise one or more QoS levels, and each QoS level specifies minimum requirements for a respective operating mode for assisting driving of the vehicle in a different manner (Dao, Abstract, [0024]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al., US 2021/0352465 A1, Method for performing network exposure function (NEF) in communication system, involves changing data in unified data repository (UDR) and performing provisioning of changed data to user equipment (UE) by policy control function (PCF).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446